Citation Nr: 0804504	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-40 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury (left knee disability).

2.  Entitlement to service connection for right knee 
disability, claimed as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to February 
1966, including a period of active duty for training 
(ACDUTRA) from July 21, 1979 to August 4, 1979.  He had 
additional unverified periods of service in the U.S. Army 
Reserve from November 25, 1974 to February 23, 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  The veteran's claims file has 
subsequently been transferred to the RO in Louisville, 
Kentucky.

The Board notes that on January 23, 2008 it received original 
service medical records for the veteran for his period of 
active duty from March 1960 to February 1966.  The records 
received in January 2008 also included the veteran's original 
re-enlistment examination for the U.S. Army Reserve, dated in 
November 1974.  The Board notes that copies of the records 
received in January 2008 at the Board were previously 
considered by the RO in supplemental statements of the case 
(most recently in August 2007).  As such, the Board finds no 
prejudice to the veteran in proceeding to adjudicate the 
veteran's left knee disability service connection claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (noting that where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). 

In August 2004, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  

The issue of entitlement to service connection for a right 
knee disability, as secondary to a left knee disability, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

Probative, competent clinical evidence of record establishes 
that the veteran's current left knee arthritis is proximately 
due to left knee injury on ACDUTRA service.


CONCLUSION OF LAW

Left knee arthritis was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the left knee 
disability service connection claim by means of April 2002, 
November 2002, March 2006, and October 2006 letters from the 
AOJ to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
March 2006 and October 2006 letters informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and supplemental 
statements of the case were provided to the veteran (with the 
last one in August 2007).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his left knee disability service connection claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
DRO hearing.  The Board has carefully reviewed his statements 
and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's left knee disability 
service connection claim.  The Board notes that VA medical 
opinions have been obtained and sufficient competent medical 
evidence is of record to make a decision on this appeal.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the AOJ sent a letter, dated in November 
2002, to U.S. Army Reserve Center seeking any service records 
regarding the veteran.  A response, also dated in November 
2002, noted that the veteran's records were forwarded on or 
around his retirement in February 2002 to Commander, U.S. 
Army Reserve Personnel Command (ARPERSCOM) in St. Louis, 
Missouri.  A fax cover sheet, dated in August 2003, noted a 
second follow-up request to ARPERSCOM and the original PIES 
request was included.  The record does not indicate that 
ARPERSCOM responded to the records request.  Additionally, a 
response to a request for information, dated in March 2003, 
indicated that the veteran's military personnel file had not 
yet been retired and suggested a new request under a 
different code.  Another request was submitted using the new 
code and a response in July 2003 indicated, "DPRIS is 
negative for images for this veteran."  The record also 
contains a response received in August 2003 noting that 
service medical records were enclosed.  A review of the 
enclosed service medical records reveals that they covered 
the veteran's active service from March 1960 to February 
1966.  Based on the foregoing, the Board finds that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his left knee disability service connection 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training ACDUTRA or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002). ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2007).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive periods, 
under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  In this case and as noted below, the appellant has 
reached veteran status due his prior honorable active duty 
service.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Disability which is proximately due to or aggravated by a 
service-connected disease or injury shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
as to the claim.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The veteran asserts that service connection is warranted for 
a left knee disability.  It is noted that the veteran had 
approximately six years of honorable active duty service from 
March 1960 to February 1966.  Such service allowed the 
veteran to reach veteran status.  See 38 U.S.C.A. §§ 101(2) 
and 101(24).  He also served in the U.S. Army Reserves.  A DA 
Form 2173, Statement of Medical Examination and Duty Status, 
indicates that the veteran was ordered to annual training at 
Fort Knox, Kentucky, from July 21, 1979 to August 4, 1979.

The veteran is claiming that he injured his left knee from a 
fall sustained while on ACDUTRA training in July and August 
of 1979.  He specifically claims that he hit his left knee on 
the side of a tank while climbing up and down from the tank.  

The Board initially notes that the record contains a report 
of a VA examination conducted in February 2007 that revealed 
a diagnosis of traumatic arthritis, i.e., osteoarthritis of 
both knees.  See also X-rays, dated in February 2007 
(revealing mild degenerative joint disease and spurring of 
the knees bilaterally).  Therefore, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

The Board notes that the veteran has not contended that his 
current left knee disability is related to his active duty 
service from March 1960 to February 1966.  Notwithstanding, a 
review of the veteran's service medical records from this 
period of active duty service in the 1960s revealed normal 
lower extremities were noted upon clinical entrance 
examination upon entry into service in March 1960.  The 
veteran's service medical records from 1960 to 1966 were 
negative for any complaints of, or treatment for, a knee 
disability.  The veteran's lower extremities were again found 
to be normal, and the veteran was assigned a lower 
extremities profile of "1," upon clinical separation 
examination in February 1966.  The veteran's report of 
medical history at separation from active duty did not reveal 
any complaints related to his knees.

The Board finds support in the record for the veteran's claim 
that he injured his left knee during ACDUTRA service in 1979.  
The DA Form 2173, dated August 27, 1979, noted that the 
veteran bumped his knee on the side of a tank while mounting 
it on the morning of July 23, 1979.  It was noted that the 
veteran's knee was sore for two or three days, but not to the 
extent that he missed any training.  After two or three days, 
the knee was noted as being normal.  It was further noted 
that the veteran completed a speed march on August 3, 1979, 
but afterward, he was sore in the legs and considered his 
knee to be sore just like his other leg muscles.  The veteran 
completed his ACDUTRA service on August 4, 1979 and returned 
home to find that all of his leg muscles were back to normal 
except his left knee.  His left knee remained stiff and began 
to swell.  Then, on the August 17, 1979, the veteran sought 
medical attention for his swollen left knee and went to see 
his family doctor.  

Private medical records from W.N.G., Sr., M.D., dated from 
1979 to 1980, indicate that the veteran was seen with 
complaints of pain and tenderness in his left knee and he had 
fluid removed from this knee.  The veteran reported that he 
did not seek treatment from a physician again for his left 
knee until approximately the mid-1990s upon injuring his knee 
on the job.  He indicated that he "self-medicated" over the 
years prior to the knee injury in the 1990s.  (See DRO 
Transcript at 5-6.)  The Board acknowledges several lay 
statements submitted on behalf of the veteran from four 
coworkers.  In sum, the veteran's coworkers stated that they 
were aware of the veteran's knee problems and the veteran had 
complained to them about his knee pain.  

A private medical record, dated in March 1995, notes that the 
veteran injured his left knee on February 25, 1995 at work.  
The veteran stated that he had been having problems with his 
knee for a while and this injury exacerbated it.  The veteran 
reported working on a motor and falling into a hole.  As he 
fell over the hole, the veteran hit the medial side of his 
knee against a gear box.  An April 1995 operative report 
noted preoperative and postoperative diagnoses of medial 
meniscus tears of the left knee.

A report of a May 2003 VA joints examination shows that the 
veteran complained of pain, weakness, swelling, stiffness, 
and fatigability in his bilateral knees.  After performing a 
physical examination of the veteran, the VA examiner 
diagnosed the veteran with left knee internal derangement 
injury in 1995, operated, with degenerative arthritis, and 
internal derangement of right knee in 1994, operated, with 
degenerative arthritis.  The VA examiner then opined that it 
"is not as likely as not that the current left knee 
condition" was secondary to the left knee injury of 1979.  
The examination report indicted that the VA examiner reviewed 
the veteran's claims folder.  The VA examiner's rationale 
noted that there were no medical records to document problems 
in between the left knee contusion of 1979 and re-injury of 
the same knee in 1995 with subsequent surgery.  

A report of a February 2007 VA joints examination shows that 
the veteran complained of pain and stiffness in both knees.  
After performing a physical examination of the veteran and 
diagnosing the veteran with traumatic arthritis of both 
knees, the VA examiner opined that the traumatic arthritis 
"is less likely as not (less than 50/50 probability) caused 
by or a result of trauma to [the] left knee in 1979."  The 
examiner noted that based on the physical examination and all 
available documentation that the veteran's bilateral knee 
pain is attributed to osteoarthritis.  The examiner noted 
that prior trauma in or adjacent to a joint is a known 
predisposing factor for development of osteoarthritis of that 
joint.  The examiner further opined that knee trauma in 1979, 
1994, and 1995 are all deemed contributory to the veteran's 
current bilateral knee osteoarthritis, but his injuries in 
1994 and 1995 are considered major, and therefore have 
contributed more strongly to his knee osteoarthritis than his 
injury in 1979.  

The Board also notes a medical statement by D.W., M.D., dated 
in October 2003.  Dr. D.W. noted that the veteran had an 
injury in 1979, and this knee injury was as likely as not to 
be diagnosed with degenerative joint disease.  It also noted 
that the first injury date was in 1979 and that the veteran 
had been diagnosed with degenerative uptake involving the 
knees bilaterally.  The October 2003 private physician's 
statement does not indicate that the veteran's claims file or 
medical records had been considered in rendering the opinion.

In weighing the probative value of the medical opinions noted 
above, the Board finds the private opinion dated in October 
2003 and February 2007 VA examiners' opinion to be 
significantly probative, and the May 2003 VA examiner's 
opinion to be less probative.  The Board notes that each of 
the VA examiners reviewed the veteran's claims folder and 
performed physical examinations of the veteran.  However, the 
May 2003 VA examiner's negative nexus opinion was based on an 
inaccurate finding that there were no medical records to 
document problems in the left knee between the 1979 contusion 
and reinjury in 1995 with subsequent surgery, in contrast to 
private medical reports of record dated from 1979 to 1980.  
As noted above, private medical records from W.N.G., Sr., 
M.D., dated from 1979 to 1980, establish that the veteran was 
seen with a complaint of pain and tenderness in his left 
knee, and had fluid removed from his knee.  Further, the 
veteran is credible and competent to describe he felt left 
knee pain from 1979 to the 1990's, and that he self-medicated 
during this interim period.  Additionally, the February 2007 
VA examiner's negative nexus opinion was based on a flawed 
stated rationale that the cause of the veteran's current left 
knee osteoarthritis could be attributed more to his knee 
injuries in the 1994 and 1995, than to the injury in 1979, as 
the injuries in the 1990s are considered to be major.  The 
February 2007 VA examiner specifically found that the 1979 
left knee injury contributed to the development of current 
left knee arthritis.  The fact that there exists competent 
clinical opinion, that finds the 1979 ACDUTRA left knee 
injury contributed to the onset of current left knee 
arthritis, is sufficient to support a grant of service 
connection.  Conversely, the fact that post service injuries 
may have also played a significant role in the onset of left 
knee arthritis does not negate the etiological relationship, 
established by competent clinical opinion of record, between 
the left knee injury in ACDUTRA service and current left knee 
arthritis.  The October 2003 private medical opinion, while 
lacking a stated rationale for the conclusion reached, 
nevertheless is consistent with this finding.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  

In view of the foregoing, and with resolution of doubt in the 
appellant's favor, the Board finds that competent clinical 
evidence of record supports a grant of service connection for 
left knee arthritis.


ORDER

Entitlement to service connection for left knee arthritis, as 
a residual of a left knee injury in ACDUTRA, is granted.


REMAND

The veteran contends that service connection is warranted for 
a right knee disability as secondary to the injury to his 
left knee in 1979 while on ACDURA.  The veteran asserts that 
the injury to his left knee caused him to favor his right 
knee and over time the right knee weakened and later required 
surgery.  The Board notes that as the veteran has 
consistently claimed his right knee disability as secondary 
to a left knee disability, the Board will only consider a 
claim for secondary service connection.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995)

In the decision above, the Board granted service connection 
for left knee arthritis.  The RO has not adjudicated the 
right knee disability secondary service connection claim with 
consideration of established service connection for left knee 
arthritis.  Such adjudication is warranted prior to appellate 
consideration of the issue by the Board.

In view of the foregoing, the case is hereby Remanded for the 
following action:

Readjudicate the claim for service 
connection for a right knee disability, 
as secondary to service-connected left 
knee arthritis.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


